- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 May 5 , 2011 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 2 May 2011 Novo Nordisk A/S – Reduction of the share capital At Novo Nordisk’s Annual General Meeting on 23 March 2011, it was decided to reduce the company’s B share capital from DKK 492,512,800 to DKK 472,512,800 by cancellation of part of the company’s portfolio of own B shares at a nominal value of DKK 20,000,000 divided into 20,000,000 B shares of DKK 1 each. Today, Novo Nordisk has registered the implementation of the reduction of the share capital with the Danish Commerce and Companies Agency and cancelled nominally DKK 20,000,000 B shares. After the reduction of the share capital, the company’s share capital is nominally DKK 580,000,000, which is divided into an A share capital of nominally DKK 107,487,200 and a B share capital of nominally DKK 472,512,800. The reduction in the share capital will not affect Novo Nordisk’s share repurchase programme which will continue as previously announced. Novo Nordisk is a global healthcare company with 87 years of innovation and leadership in diabetes care.
